Exhibit 10.1

Termination Agreement
to
Master Clinical Services Agreement
and
Work Order No. 1 and 2
(also referred to as Work Order A and B)

     
DATED
  29 May 2009 (the “Effective Date”)
 
   
BETWEEN
  Neurobiological Technologies, Inc., 2000 Powell Street, Suite 800, Emeryville,
California 94608 USA (“Sponsor”)
 
   
AND
  ICON Clinical Research Limited of South County Business Park, Leopardstown,
Dublin 18, Ireland (“Service Provider”).
 
   
WHEREAS:
   



A.   The parties entered into a Master Clinical Services Agreement for Services
dated 16th January 2007 (the “Agreement”).



B.   Thereafter the parties entered into a Work Order No. 1, dated the 16th of
May 2007, concerning a study known as “Study of Acute ViprinexTM for Emergency
Stroke: A Randomized, Double-Blind, Placebo-Controlled Study of Ancrod
(ViprinexTM) in Subjects Beginning Treatment within 6 Hours of the Onset of
Acute, Ischemic Stroke (ASP-1)”, Protocol NTI-ASP-0502” (the “Work Order
No. 1”), as amended by Change Order No. 1 dated the 9th November 2007 (“Study
No. 1”).



C.   Thereafter the parties entered into a Work Order No. 2, dated the 16th of
May 2007, concerning a study known as “ASP-II (Ancrod in Stroke program – II): A
Randomized, Double-Blind, Placebo-Controlled Study of Ancrod (ViprinexTM) for
Emergency Stroke: A Randomized, Double-Blind, Placebo-Controlled Study of Ancrod
(ViprinexTM) in Subjects Beginning Treatment within 6 Hours of the Onset of
Acute, Ischemic Stroke”, Protocol NTI-ASP-0503” (the “Work Order No. 2”) as
amended by Change Order No. 1 dated the 9th November 2007 (“Study No. 2”).



D.   The parties also now wish to terminate the Agreement and Work Order No.1
and Work No. 2 (collectively the “Work Orders”), as well as any and all Change
Orders to the Work Orders, subject to the terms and conditions set forth in this
Termination Agreement

In consideration of the premises and mutual promises and covenants herein
contained, the adequacy of which is acknowledged by each of the parties, IT IS
AGREED BY THE PARTIES AS FOLLOWS:

1.        Termination of Agreement and Work Orders. The parties agree that the
Work Orders were terminated effective as of December 17, 2008. The parties
further agree that the

 

4



--------------------------------------------------------------------------------



 



Agreement is terminated and shall be of no further force and effect, except as
expressly set forth herein, as of the Effective Date.

2.        Reconciliation, Final Payment and Settlement of Financial Obligations.
In connection with the termination of Study No.1 and Study No. 2 (collectively
known as the “Studies”) effective 17th December 2008 and the reconciliation of
all costs associated with the services related to those Studies, the parties
have agreed to the following settlement in order to complete the termination
process relating to the Studies and the Work Orders.

In full satisfaction and settlement of any and all of payments owed to Service
Provider relating to the Studies and the Work Orders (including, without
limitation, all achieved bonus targets and fees for Services, whether invoiced
or uninvoiced), Sponsor will make a final payment in the amount of $900,000 to
Service Provider within 5 business days of the execution of this Termination
Agreement (the “Final Payment”). Service Provider agrees that, except for
payment of certain pass-through costs as set forth in section 3 below, Sponsor
shall not be required to make any further payments for the Studies once the
Final Payment is made.

3.        Pass Through Costs. Service Provider estimates that the remaining
pass-through costs are less than $10,000 for Studies No. 1 and 2. Sponsor agrees
to pay these pass-through costs in accordance with Section 3.5 of the Agreement.

4.        Survival. The parties agree that after the Effective Date,
Sections 2.14, 2.15, 3.5, 4.1, 4.3, 5, 7, 9, 11.4, 11.12, 11.14, 11.15 and 11.16
of the Agreement will survive and remain in full force and effect.

5.        Notice. Any notices given hereunder shall be sent by facsimile, or
email, with a confirmation copy via overnight courier to the following addresses
(or such other address as a party may designated as a notice address in a prior
written notice to the other party) and shall be deemed delivered when received
(or if received on a weekend or holiday, on the next business day) as follows:

If to Sponsor:              Neurobiological Technologies, Inc.

2000 Powell Street, Suite 800
Emeryville, CA 94608
Attention: Matthew M. Loar, Vice President & Chief Financial Officer
Telephone: 510.595.6000
Fax: 510.595.6006
Email: loar@ntii.com

With a copy to:           Goodwin Procter LLP

4365 Executive Drive, Suite 300
San Diego, CA 92121
Attention: Stephen C. Ferruolo
Telephone: 858.202.2710
Fax: 858.457.1255
Email: sferruolo@goodwinprocter.com

 

5



--------------------------------------------------------------------------------



 



If to Service Provider: ICON Clinical Research Limited

 South County Business Park, Leopardstown
 Dublin, Ireland
 Attention: Legal Affairs
 Telephone: 00-353-1-2912000
 Fax: 00-353-1-2912700 (Generic)
 00-353-1-2912737 (Commercial Affairs)
 Email: commercialaffairsirl@iconirl.com

Accepted and Agreed by:

NEUROBIOLOGICAL                                                              ICON
CLINICAL RESEARCH LIMITED
TECHNOLOGIES, INC.

By:       /s/ Matthew M. Loar             

By:      /s/ Brendan Harte                             

Name: Matthew M. Loar                     

Name: Brendan Harte                                    

Title:   CFO                                         

Title:    VP of Finance                                     

Date:  5/29/2009                                 

Date:    29.05.09                                             

 

6